ORDER
On the showing made, we are unable to determine whether the disciplinary board acted arbitrarily, capriciously, or unreasonably in dismissing the complaint. Supreme Court Rule XIX, § 30(C). However, given the allegations made by the complainant, we believe the disciplinary board erred in not directing that the matter be investigated further pursuant to Supreme Court Rule XIX, § 30(A), particularly as relates to respondent’s obligations under Rules 1.5(a) and 1.15(d) of *1143the Rules of Professional Conduct. Accordingly, this matter is remanded to the Office of Disciplinary Counsel to conduct further investigation pursuant to Supreme Court Rule XIX, § 11(B). In its investigation, the Office of Disciplinary Counsel should review the printout of complainant’s commissary account, as well as any other relevant evidence, before making a determination on the merits of the complaint.
FOR THE COURT:
/s/
Justice, Supreme Court of Louisiana